Citation Nr: 0634865	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lumbosacral strain with 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran previously filed a claim for 
lumbosacral strain in June 1986.  The veteran's claim was 
denied by the RO in June 1986, and subsequently denied by the 
Board in May 1987.  The veteran did not appeal this decision.

In July 2002, the veteran filed a claim to reopen the 
original claim of entitlement to service connection for 
lumbosacral strain.  His claim was denied in October 2002 and 
the veteran subsequently perfected his appeal in September 
2003.  The veteran was afforded a Board video hearing in 
November 2004, and a transcript of that proceeding was 
associated with the claims folder.

The Board reopened and remanded the veteran's claim in 
February 2005 for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and for a VA examination to 
determine the nature and etiology of the veteran's current 
disability.

In August 2006, the Board issued a letter to the veteran 
informing him that the Veterans Law Judge who conducted his 
hearing in November 2004 had retired.  The veteran was 
afforded the opportunity for a new hearing, and declined to 
respond.


FINDING OF FACT

The veteran's lumbosacral strain with arthritis is not the 
result of a disease or injury in service.

CONCLUSION OF LAW

Service connection for lumbosacral strain with arthritis is 
not warranted.  38 U.S.C.A. §§1110, 1154, 5107 (West Supp. 
2005); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service connection connotes many factors, but essentially, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  Although the veteran 
does have arthritis of the spine, a condition subject to 
presumptive service connection, see 38 C.F.R. § 3.307, 3.309, 
this condition was not diagnosed until decades after service, 
as discussed in more detail below.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The veteran alleges that he currently suffers from 
lumbosacral strain (which led to degenerative joint disease, 
with arthritis) that is the result of a shrapnel wound 
incurred during his time in service.

The evidence supports a finding that the veteran suffers from 
degenerative joint disease of the lumbosacral spine.  The 
evidence also indicates that the veteran complained of back 
pain while in service.  A service medical record dated in 
August 1968 noted complaints of paraspinous muscle spasms and 
a service medical record dated in October 1968 noted 
complaints of low back pain.  The veteran argues that after 
this incident he re-injured his back when he was "blown from 
a foxhole" during combat service.  In Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals 
for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  

Therefore, based on the in-service complaints of back pain 
and the veteran's status as a combat veteran, in-service 
injuries to the back are conceded.  The remaining question is 
whether there is a relationship between the current back 
disability and the veteran's military service.  38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  This reduced evidentiary burden relates only to the 
issue of service incurrence, and not to whether the veteran 
has a current disability or whether a current disability is 
linked to the incident in service; those two questions 
require medical evidence. See Huston v. Principi, 18 Vet. 
App. 395, 402 (2004); Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, for the reasons discussed below, such 
competent medical nexus evidence is lacking.

The service medical records do not actually show the presence 
of a chronic back disorder during service.  One complaint of 
back pain, standing alone, without diagnosis of a chronic 
back disorder, indicates no more than acute and transitory 
back pain.  There was no mention of back pain at the 
veteran's January 1970 separation examination.  A VA 
examination conducted in April 1970 showed no relevant 
complaints, and the orthopedic examination was normal. 

The first post-service complaint concerning the back was from 
the veteran when he submitted a statement in January 1976 
indicating he suffered from back pain that caused him 
constant problems if he tried to pick up anything.  He stated 
that sometimes he was unable to stand up straight afterwards.  
No treatment was identified.  In October 1983, the veteran 
was seen at the Enid Family Medicine Clinic.  The veteran 
complained of a three day history of low back pain that was 
constant.  The examination report did not contain any nexus 
opinion as to the origin of the back injury, and the veteran 
specifically denied any trauma to his back.  In May and 
November 1984, the veteran participated in VA examinations.  
No back pain was noted during either examination.  

The first post-service evidence of chronic back-related 
complaints dates to 1989.  In May 1989, the veteran underwent 
a L4-5 right hemilaminectomy and diskectomy at St. Francis 
Hospital.  The surgeon did not comment on the etiology of the 
veteran's herniated disc.  In May 1989, the veteran was seen 
at St. Francis Hospital with complaints of back pain.  The 
veteran reported that he had problems with intermittent low 
back pain "since he was blown out of a fox hole in Vietnam 
in 1969."  Although this notation appears favorable to the 
veteran's claim, it is not.  In Black v. Brown, 5 Vet. App. 
177, 180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  The examining physician did not 
specifically state that the veteran's back problems were 
related to the veteran's report of an injury in service.  It 
was clear that the examiner was merely repeating the history 
reported by the veteran. 

In October 2002, the veteran participated in a general VA 
examination.  The veteran reported that he had undergone 
lumbar surgery in May 1989, during which a small metallic 
fragment was removed.  The veteran stated that he believed he 
had degenerative arthritis of the lower spine.  After a 
thorough examination, the examiner concluded that the veteran 
did not have any subjective factors associated with the 
cervical spine and no pathology to render a diagnosis.  The 
veteran had normal range of motion and negative x-rays, 
except for two small metallic fragments around the cervical 
spine.

In November 2004, the veteran's wife and friend (R.E.C.) 
submitted lay statements in support of the veteran's claim.  
While the Board acknowledges the personal statements of the 
veteran's wife and friend, and empathizes with how they have 
seen the veteran suffer from his disabilities, the Board is 
unable to accept their statements as credible supporting 
evidence.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
veteran, his wife, or his friend are physicians.  Therefore, 
as lay people they are not competent to provide evidence that 
requires medical knowledge because they lack the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In April 2005, the veteran participated in a VA examination.  
The examiner concluded that the veteran suffered from 
degenerative joint disease of the lumbosacral spine, status 
post surgery in the past with limitation in function because 
of pain, mild and moderate, during flare-ups.  After 
reviewing the medical records of record, the examiner stated 
that he did not have enough medical evidence, without 
resorting to speculation, to determine whether the veteran's 
current back problems were related to his presentation for 
back pain in 1968.  The shrapnel injury in the veteran's 
service medical records did not lead to any back problems, 
but given that there were no records between 1970 and 1983, 
he was unable to make a determination if the veteran's back 
problems were related to service.

In November 2005, the veteran participated in a subsequent VA 
examination.  The veteran reported no change in 
symptomatology since his April 2005 examination.  He reported 
that he was seen by Dr. Wheeler in Oklahoma City between the 
years of 1970 to 1989.  He attempted to obtain these records, 
but was told that they had been destroyed.  The examiner 
diagnosed the veteran with degenerative joint disease of the 
lumbosacral spine, status post surgery.  There was limitation 
of function due to pain, mild and moderate, of flare-ups.  
After a thorough review of the veteran's claims folder, the 
examiner stated that while in-service complaints of back pain 
were noted in 1968, the veteran's service separation 
examination in January 1970 reported a normal spine and 
musculoskeletal examination.  The records remained silent 
between 1970 to 1989 for back pain, including a complete 
history and physical in December 1981 where there was no 
mention of back pain.  Therefore, the chronicity of the back 
pain, per the medical record, cannot be established.  The 
examiner concluded that it was not likely that the veteran's 
current diagnosis of degenerative joint disease of the 
lumbosacral spine was due to his in-service complaints of 
back pain.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the 
November 2005 VA examination to be most probative.  The 
examination involved a thorough and contemporaneous review of 
the claims folder, and provided adequate reasons and bases as 
to why the veteran's current disorders were not related to 
his injury in service.  The veteran has not provided any 
further medical evidence to support a connection between his 
current disorders and the injury in service.  The VA 
treatment note dated in November 2004 and the May 1989 
private medical note are not persuasive because, in not 
having access to the claims file, the physicians did not have 
evidence of the exact nature of the in-service shrapnel 
injury (not noted to have affected the veteran's back) nor 
did the examiners have access to the veteran's complete 
medical history (to include the normal physical examinations 
in the 1980s).

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

In this case, as the veteran is a combat veteran, the Board 
takes into account that he provided lay evidence of his 
injuries related to the shrapnel wounds.  However, the 
evidence provided by the veteran is not consistent with the 
medical evidence of record.  The VA examiner clearly stated 
that the veteran's current low back disabilities are not the 
result of his injuries in service.  Thus, the Board is not 
required to accept the veteran's lay evidence as sufficient 
proof of service connection.  See Dambach, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims that his current 
low back disabilities are related to service.  There is not 
an approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  As noted above, while the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

Prior to initial adjudication of the veteran's claim and 
after, letters dated in August 2002, February 2003, December 
2003 and October 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letters told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  As noted above, in the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes above that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in April and November 2005.  See 38 C.F.R. § 
3.159(c)(4) (2006).  

The Board also notes that the veteran was informed that the 
Veterans Law Judge who conducted his video hearing had 
retired from the Board and was offered the opportunity to 
have a new hearing.  The August 2006 letter informed the 
veteran that if he did not respond within 30 days from the 
date of the letter, the Board would assume he did not wish to 
have another hearing and would proceed accordingly.  The 
veteran did not respond.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

ORDER


Entitlement to service connection for lumbosacral strain with 
arthritis is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


